Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the application, filed on 11/13/2019. By this application,
Claims 1-20 are pending.
This application is the continuation of application 16/102,086, filed on 08/13/2018,  
Now Patent No. 10/614,881.

	Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and the double patenting rejections are overcome.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 12, and 18, performing a calibration of read voltage values to pages of said group of identified pages, wherein said NAND flash memory block in said open state comprises, besides non-programmed memory pages, memory pages that are 
Jeon et al. (US 2014/0365836) disclose a method for adjusting read threshold voltages for memory blocks, which are in an open state. However, Joen fails to teach excluding invalid pages in the block from calibration. Janik et al. (US 2015/0205664) disclose a method for adjusting read voltage threshold for one or more storage cells (para 0074) and retiring a set of cells or a page in a block (para 0018); but Janik does not teach excluding the retired page from adjusting read voltage threshold.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, and 18 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 9, 17, and 20 of Patent No. 10/614,881 (hereafter Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent would anticipate those of the current application
With respect to claim 1, Patent recites
Table 1
Application
Patent
Patent
Claim 1
Claim 1
Claim 9
A computer-implemented method of performing a calibration of a NAND flash memory block, said method comprising:
A computer-implemented method of performing a calibration of a NAND flash memory block, said method comprising:

detecting an open state of said NAND flash memory block, said NAND flash memory block comprising a plurality of memory pages, each of which comprising a plurality of memory cells;
detecting an open state of said NAND flash memory block, said NAND flash memory block comprising a plurality of memory pages, each of which comprising a plurality of memory cells;

identifying a group of memory pages of said NAND flash memory block being in an open 


performing a calibration of read voltage values to pages of said group of identified pages,
and performing a calibration of read voltage values to pages of said group of identified pages,

wherein said NAND flash memory block in said open state comprises, besides non-programmed memory pages, memory pages that are invalidated pages, and wherein any invalidated pages of said NAND flash memory block are excluded from said calibration.

wherein said NAND flash memory block in said open state comprises, besides the non-programmed memory pages, memory pages that are invalidated pages, and wherein any invalidated pages of said NAND flash memory block are excluded from said calibration.


With respect to claim 2, Patent recites
The method according to claim 1, wherein said calibration is a delta calibration reflecting temporary changes in said programmed threshold voltage distributions only. (similar to claim 2 of Patent)

With respect to claim 3, Patent recites
The method according to claim 1, wherein calibrating pages of said identified group of page is done using a delta calibration based on said block state information indicating said page group being affected by temporary changes in said programmed threshold voltage distributions, and wherein calibrating pages of said identified page group is done using a base calibration based on said block state information indicating said page group not being affected by temporary changes in said programmed threshold voltage distributions. (similar to claim 3 of Patent)

With respect to claim 4, Patent recites
The method according to claim 1, further comprising determining a time said NAND flash block has remained in an open state. (similar to claim 4 of Patent)

With respect to claim 5, Patent recites
The method according to claim 4, further comprising writing a part or all of not yet programmed pages of said NAND flash memory block being in an open state if a predetermined time period is elapsed. (similar to claim 5 of Patent)

With respect to claim 6, Patent recites
The method according to claim 5, wherein said predetermined time period corresponds to said time, said NAND flash memory has remained in an open state. (similar to claim 6 of Patent)

With respect to claim 7, Patent recites
The method according to claim 5, wherein said predetermined time period corresponds to said time, a programmed page group has remained in an open state. (similar to claim 7 of Patent)

With respect to claim 8, Patent recites
The method according to claim 5, wherein said writing comprises writing a predetermined data pattern or a random data pattern to said not yet programmed pages of said NAND flash memory block. (similar to claim 8 of Patent)

With respect to claim 9, Patent recites
The method according to claim 1, wherein the identifying a group of memory pages of said NAND flash memory block being in an open state having comparable characteristics includes identifying a group of memory pages of said NAND flash memory block being in an open state having comparable history. (similar to claim 9 of Patent)

	With respect to independent claim 12, Patent recites
Application
Patent
Patent

Claim 10
Claims 16 and 17
A memory controller for performing a calibration of a NAND flash memory block that is in an open state,
A memory controller for performing a calibration of a NAND flash memory block that is in an open state,

said memory controller comprising: a detection unit adapted for detecting an open state of said NAND flash memory block,
said memory controller comprising: a detection unit adapted for detecting an open state of said NAND flash memory block,

said NAND flash memory block comprising a plurality of memory pages, each of which comprising a plurality of memory cells;
said NAND flash memory block comprising a plurality of memory pages, each of which comprising a plurality of memory cells;

an identification unit adapted for identifying a group of pages of said NAND flash memory block being in an open state having comparable characteristics; and
an identification unit adapted for identifying a group of pages of said NAND flash memory block being in an open state having comparable characteristics;


a calibration unit adapted for performing a calibration of read voltage values to pages of said group of identified pages,

wherein said NAND flash memory block in said open state comprises non-programmed memory pages and memory pages that are invalidated memory pages,

(claim 16) wherein said NAND flash memory block in said open state comprises non-programmed memory pages, and memory pages that are invalidated memory pages.
wherein any invalidated pages of said NAND flash memory block are excluded from said calibration.

(claim 17) wherein any invalidated pages of said NAND flash memory block are excluded from said calibration.



With respect to claim 13, Patent recites
The memory controller according to claim 12, wherein said calibration is a delta calibration reflecting temporary changes in said programmed threshold voltage distributions only. (similar to claim 11 of Patent)

With respect to claim 14, Patent recites
The memory controller according to claim 12, where calibrating pages of said identified group of page is done using a delta calibration based on said block state information indicating said page group being affected by temporary changes in said programmed threshold voltage distributions, and wherein calibrating pages of said identified page group is done using a base calibration based on said block state information indicating said page group not being affected by temporary changes in said programmed threshold voltage distributions. (similar to claim 12 of Patent)

With respect to claim 15, Patent recites
The memory controller according to claim 12, further comprising a time determination unit adapted for determining a time said NAND flash block has remained in an open state. (similar to claim 13 of Patent)

With respect to claim 16, Patent recites
The memory controller according to claim 12, further comprising a programming unit adapted for writing a part or all of not yet programmed pages of said NAND flash memory block being in an open state if a predetermined time period is elapsed. (similar to claim 14 of Patent)

With respect to claim 17, Patent recites
The memory controller according to claim 16, further comprising at least one of: wherein said predetermined time period corresponds to said time, said NAND flash memory has remained in an open state; wherein said predetermined time period corresponds to said time a programmed page group has remained in an open state; and wherein said programming unit is further adapted for writing a predetermined data pattern or a random data pattern to said not yet programmed pages of said NAND flash memory block. (similar to claim 15 of Patent)

With respect to claim 18, Patent recites
Application
Patent
Patent
Claim 18
Claim 18
Claims 19-20
A computer program product for performing a calibration of a NAND flash memory block that is in an open state,
A computer program product for performing a calibration of a NAND flash memory block that is in an open state,

said computer program product comprising a computer readable storage medium 


said program instructions being executable by one or more computing systems or controllers to cause said one or more computing systems to at least:
said program instructions being executable by one or more computing systems or controllers to cause said one or more computing systems to at least:

detect an open state of said NAND flash memory block, said NAND flash memory block comprising a plurality of memory pages, each of which comprising a plurality of memory cells;
detect an open state of said NAND flash memory block, said NAND flash memory block comprising a plurality of memory pages, each of which comprising a plurality of memory cells;

identify a group of pages of said NAND flash memory block being in an open state having comparable characteristics, and perform a calibration of read voltage values to pages of said group of identified pages,
identify a group of pages of said NAND flash memory block being in an open state having comparable characteristics, and perform a calibration of read voltage values to pages of said group of identified pages,



(claim 19) wherein said NAND flash memory block in said open state comprises, besides non-programmed memory pages, memory pages that are invalidated memory pages.
wherein any invalidated pages of said NAND flash memory block are excluded from said calibration.

(claim 20) wherein any invalidated pages of said NAND flash memory block are excluded from said calibration.


Claims 10-11 and 19-20 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1 and 18 of Patent No. 10/614,881 (hereafter Patent), as applied to claims 1 and 18 above, in view of Sun et al. (US 2016/0141044, hereafter Sun)
With respect to claim 10, Patent recites
The method according to claim 1, wherein the characteristics include characteristics of pages. (Patent discloses the characteristics of the pages (claim 1)
Patent recites
the characteristics include characteristics of pages 

the characteristics include program and erase cycles
However, Sun discloses a method for configuring a group of storage cells (para 0070) or pages (para 0034), including determining characteristics of the set of group of cells such as program/erase cycle count and retention time for pages in a block, which is partially programmed (para 0087); where a partially programmed block may be considered as a block which is in an open state. Thus, this method is analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining characteristics of pages of Patent, to include the method for determining characteristics of pages in a partially programmed block of Sun. Therefore, the combination discloses the characteristics include program and erase cycles. The person of ordinary skill in the art would have been motivated to apply the modification for providing a method for managing read thresholds and various other configuration parameters that may reduce error rates; and thereby, improved reliability and performance of memory systems (Sun, para 0004))

With respect to claim 11, Patent recites
The method according to claim 1, wherein the characteristics include characteristics of pages. (Patent discloses the characteristics of the pages (claim 1)
Patent recites
the characteristics include characteristics of pages
But Patent does not explicitly recite
the characteristics include a level of retention
However, Sun discloses a method for configuring a group of storage cells (para 0070) or pages (para 0034), including determining characteristics of the set of group of cells such as program/erase cycle count and retention time for pages in a block, which is partially programmed (para 0087); where a partially programmed block may be considered as a block which is in an open state. Thus, this method is analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining characteristics of pages of Patent, to include the method for determining characteristics of pages in a partially programmed block of Sun. Therefore, the combination discloses the characteristics include a level of retention. The person of ordinary skill in the art would have been motivated to apply the modification for providing a method for managing read thresholds and various other configuration parameters that may reduce error rates; and thereby, improved reliability and performance of memory systems (Sun, para 0004))

With respect to claim 19, Patent recites
The computer program product of claim 18, wherein the comparable characteristics include characteristics of pages. (Patent discloses the characteristics of the pages (claim 1)
Patent recite
the comparable characteristics include characteristics of pages
But Patent does not explicitly recite
the comparable characteristics include comparable history of the memory cells
However, Sun discloses a method for configuring a group of storage cells (para 0070) or pages (para 0034), including determining characteristics of the set of group of cells such as program/erase cycle count and retention time for pages in a block, which is partially programmed (para 0087); where a partially programmed block may be considered as a block which is in an open state. The program/erase cycle count and retention of the set of memory cells may be considered as comparable history of the set of cells. Thus, this method is analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining characteristics of pages of Patent, to include the method for determining characteristics of pages in a partially programmed block of Sun. Therefore, the combination discloses the comparable characteristics include comparable history of the memory cells. The person of ordinary skill in the art would have been motivated to apply the modification for providing a method for managing read thresholds and various other configuration parameters that may reduce error rates; and thereby, improved reliability and performance of memory systems (Sun, para 0004))

With respect to claim 20, Patent recites
The computer program product of claim 18, wherein the characteristics include characteristics of pages. (Patent discloses the characteristics of the pages (claim 1)
Patent recites
the characteristics include characteristics of pages
But Patent does not explicitly recite
the characteristics include a read disturb characteristic
However, Sun discloses a method for configuring a group of storage cells (para 0070) or pages (para 0034), including determining characteristics of the set of group of cells or pages of a partially programmed block. The characteristic may include read disturbs (para 0127; para 0087); where a partially programmed block may be considered as a block which is in an open state. Thus, this method is analogous to what has been done by Patent.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining characteristics of pages of Patent, to include the method for determining characteristics of pages in a partially programmed block of Sun. Therefore, the combination discloses the characteristics include a read disturb characteristic. The person of ordinary skill in the art would have been motivated to apply the modification for providing a method for managing read thresholds and various other configuration parameters that may reduce error rates; and thereby, improved reliability and performance of memory systems (Sun, para 0004))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137